NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



CITY OF OLDSMAR and PAMELA                 )
JO BONDI, Attorney General,                )
                                           )
             Appellants,                   )
                                           )
v.                                         )      Case No. 2D15-4898
                                           )
TAMMY VO TRINH,                            )
                                           )
             Appellee.                     )
                                           )

Opinion filed October 28, 2016.

Appeal from the County Court for
Pinellas County; William H. Overton,
Judge.

Edward G. Guedes and Samuel I.
Zeskind of Weiss Serota Helfman Cole
& Bierman, P.L., Coral Gables, for
Appellant City of Oldsmar.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Robert Dietz, Assistant
Attorney General, Tampa, for
Appellant Attorney General.

Joseph H. Lang, Jr., and Kevin P. McCoy
of Carlton Fields Jorden Burt, P.A.,
Tampa, for Amici Curiae, American
Traffic Solutions, Inc., and Xerox State
and Local Solutions, Inc.

Louis C. Arslanian, Hollywood, and Marc
A. Wites of Wites & Kapetan, P.A.,
Lighthouse Point, for Appellee.

WALLACE, Judge.

              This case is before us for review of an order of the Pinellas County Court

dismissing a citation for a red light camera violation. The primary issue that we are

called upon to decide is whether a city has the authority under the Mark Wandall Traffic

Safety Act1 (the Act) to contract with a private vendor to screen data concerning

potential red light camera violations before sending that data to the appropriate traffic

enforcement authority for a probable cause determination.

              The City of Oldsmar (the City) and the Attorney General challenge the

county court's order granting Tammy Vo Trinh's motion to dismiss a red light camera

citation and certifying two questions of great public importance under section 34.017,

Florida Statutes (2015), and Florida Rule of Appellate Procedure 9.160.2 Both the City

and the Attorney General argue that the trial court erred in relying on the Fourth

District's decision in City of Hollywood v. Arem, 154 So. 3d 359 (Fla. 4th DCA 2014) (on

rehearing), rev. denied, 168 So. 3d 224 (Fla. 2015), to dismiss the citation under the

particular facts of this case. Alternatively, the City and the Attorney General argue that




              1
               Ch. 2010-80, §§ 1-18 at 552-65, Laws of Fla. The Act was incorporated
into various sections of the Uniform Traffic Control Law. Id. But the main provisions of
the Act, which establish how it operates and what entities may enforce it, are found at
sections 316.0076, .008(7), and .0083, Florida Statutes (2013).
              2
                Xerox State and Local Solutions, Inc., and American Traffic Solutions,
Inc. (ATS), the third-party vendor for the City of Oldsmar, filed a friend of the court brief
in support of the City's position.


                                             -2-
Arem was wrongly decided.3 The City and the Attorney General argue further that even

if the City's red light enforcement program violates the Act, the dismissal of Ms. Trinh's

traffic citation was not an appropriate remedy. Based upon our resolution of this case,

we need not address this latter issue.

              This court accepted jurisdiction from the county court in this matter.4 The

certified questions are as follows:

              1. DOES SECTION 316.0083(1)(a) AUTHORIZE A
              MUNICIPALITY TO CONTRACT WITH A THIRD PARTY
              VENDOR TO SORT IMAGES FROM A TRAFFIC
              INFRACTION DETECTOR SYSTEM INTO QUEUES
              BASED ON WRITTEN DIRECTIVES FROM THE
              MUNICIPALITY?

              2. DO SECTIONS 316.640(5)(a) AND 316.0083, FLORIDA
              STATUTES, PROHIBIT A MUNICIPALITY FROM
              CONTRACTING WITH A THIRD PARTY VENDOR TO
              ELECTRONICALLY GENERATE AND MAIL A NOTICE OF
              VIOLATION AND UNIFORM TRAFFIC CITATION AFTER
              THE CITY'S TRAFFIC INFRACTION HEARING OFFICER
              FINDS PROBABLE CAUSE TO ISSUE A NOTICE OF
              VIOLATION AND AUTHORIZES THE VENDOR TO
              ELECTRONICALLY GENERATE AND MAIL THE NOTICE
              BY CLICKING "ACCEPT" IN THE SOFTWARE PROGRAM
              USED BY THE CITY AND VENDOR?

              We answer the first certified question in the affirmative and the second

certified question in the negative. We also disagree with the Fourth District's decision in



              3
               As discussed below, while this matter was pending, the Third District
issued its decision in State ex rel. City of Aventura v. Jimenez, 41 Fla. L. Weekly D1753
(Fla. 3d DCA Jul. 27, 2016), which reaches substantially the same result as the one we
reach here and certifies questions of great public importance to the Supreme Court of
Florida. Contrary to our view, however, the majority in Jimenez found the decision in
Arem to be distinguishable from the case before it on its facts.
              4
                Judge Samuel J. Salario is recused from any participation in this case.
He did not participate in any of the discussions regarding it or in the decision to accept
jurisdiction from the county court.
                                           -3-
Arem to the extent it conflicts with our decision, and we certify conflict with Arem.

Accordingly, we reverse the order dismissing Ms. Trinh's red light camera citation,

remand for further proceedings, and certify conflict with Arem.

                   I. THE MARK WANDALL TRAFFIC SAFETY ACT

              Effective July 1, 2010, the Florida legislature enacted the Mark Wandall

Traffic Safety Act of the Florida Uniform Traffic Control Law. Ch. 2010-80, §§ 1-18 at

552-65, Laws of Fla.5 "The Act was named in honor of Mark Wandall, who was killed by

a red-light runner when his wife was nine months pregnant." City of Orlando v.

Udowychenko, 98 So. 3d 589, 596 n.10 (Fla. 5th DCA 2012). In addition, the staff

analysis accompanying the Act reflected that in 2008, seventy-six people were killed in

Florida by drivers who ran red lights. Fla. H.R. Comm. on Fin. & Tax Council,

CS/CS/HB 325 (2010) Staff Analysis 2 (Apr. 19, 2010) (citing Florida Traffic Crash

Statistics Report 2008, Dep't of Highway Safety & Motor Vehicles, June 30, 2009); see

also State ex rel. City of Aventura v. Jimenez, 41 Fla. L. Weekly D1753, D1753 (Fla. 3d

DCA Jul. 27, 2016) (noting same).

              "The [Act] expressly preempt[s] to the State the regulation of the use of

cameras to enforce the provisions of chapter 316," and "[i]t authorize[s] the Department

of Highway Safety and Motor Vehicles, counties, and municipalities to use cameras to



              5
               Before the passage of the Act, a number of cities passed municipal
ordinances that imposed penalties for red light violations detected by devices using
cameras. In Masone v. City of Aventura, 147 So. 3d 492, 496 (Fla. 2014), the Supreme
Court of Florida determined that these pre-Act ordinances, which "create[d] a municipal
code enforcement system for the disposition of red light violations that [was] entirely
separate from the enforcement system established under chapters 316 and 318," were
not authorized under section 316.008(1)(w), Florida Statutes (2008), and were
expressly preempted by sections 316.002 and 316.007.


                                            -4-
enforce violations of sections 316.074(1) and 316.075(1)(c), Florida Statutes, for a

driver's failure to stop at a red light traffic signal." City of Fort Lauderdale v. Dhar, 185
So. 3d 1232, 1235 (Fla. 2016)6; see also §§ 316.0076, .0083(1)(a), Fla. Stat. (2013).

The Act provides further, in pertinent part, as follows:

              (1)(a) For purposes of administering this section, the
              department, a county, or a municipality may authorize a
              traffic infraction enforcement officer under s. 316.640 to
              issue a traffic citation for a violation of s. 316.074(1) or s.
              316.075(1)(c)1. A notice of violation and a traffic citation
              may not be issued for failure to stop at a red light if the driver
              is making a right-hand turn in a careful and prudent manner
              at an intersection where right-hand turns are permissible. A
              notice of violation and a traffic citation may not be issued
              under this section if the driver of the vehicle came to a
              complete stop after crossing the stop line and before turning
              right if permissible at a red light, but failed to stop before
              crossing over the stop line or other point at which a stop is
              required. This paragraph does not prohibit a review of
              information from a traffic infraction detector by an authorized
              employee or agent of the department, a county, or a
              municipality before issuance of the traffic citation by the
              traffic infraction enforcement officer. This paragraph does
              not prohibit the department, a county, or a municipality from
              issuing notification as provided in paragraph (b) to the
              registered owner of the motor vehicle involved in the
              violation of s. 316.074(1) or s. 316.075(1)(c)1.

§ 316.0083 (emphasis added). A "traffic infraction detector" is defined as follows:

              A vehicle sensor installed to work in conjunction with a traffic
              control signal and a camera or cameras synchronized to
              automatically record two or more sequenced photographic or
              electronic images or streaming video of only the rear of a
              motor vehicle at the time the vehicle fails to stop behind the
              stop bar or clearly marked stop line when facing a traffic
              control signal steady red light.



              6
               In Dhar, the Supreme Court of Florida determined that section 316.0083
was unconstitutional as applied to short-term vehicle renters because "the unequal
statutory treatment of short-term automobile renters bears no rational relationship to a
legitimate state purpose." 185 So. 3d at 1236.
                                             -5-
§ 316.003(87). In addition, a city

              may employ, as a traffic infraction enforcement officer, any
              individual who successfully completes instruction in traffic
              enforcement procedures and court presentation through the
              Selective Traffic Enforcement Program as approved by the
              Division of Criminal Justice Standards and Training of the
              Department of Law Enforcement, or through a similar
              program, but who does not necessarily otherwise meet the
              uniform minimum standards established by the Criminal
              Justice Standards and Training Commission for law
              enforcement officers or auxiliary law enforcement officers
              under s. 943.13.

§ 316.640(5)(a) (emphasis added).

               II. THE CITY'S RED LIGHT ENFORCEMENT PROGRAM

              The parties stipulated that the City had entered into a contract with

American Traffic Solutions, Inc. (ATS), to provide the City with camera equipment that

records evidence of possible red light violations. ATS also provides the City with a

software system, Axsis, to process the data that has been recorded and sent to the City

for review. A copy of the Professional Services Agreement and an Amendment to

Professional Services Agreement were entered into evidence at the hearing on Ms.

Trinh's motion to dismiss and considered by the trial court. In addition, a copy of the

Red Light & Speed Camera – Business Rules Questionnaire (BRQ) that was completed

by the City for ATS was entered into evidence and considered by the trial court in

rendering its decision. The City and ATS executed the contract in December 2011,

after the effective date of the Act. They executed the amendment in July 2013.

              The contract provides in pertinent part as follows:

                                        EXHIBIT B
                                     SCOPE OF WORK

              I. ATS SCOPE OF WORK

                                           -6-
      ....


1.3 ATS OPERATIONS

      ....

       1.3.2 ATS shall act as Customer's agent for the
limited purpose of making an initial determination of whether
Recorded Images should be forwarded to the Traffic
Infraction Enforcement Officer to determine whether a
Violation has occurred and shall not forward for processing
those Recorded Images that clearly fail to establish the
occurrence of a Violation.

      ....

        1.3.4 Upon expiration of the due date of the Notice of
Violation, Axsis VPS shall issue a Uniform Traffic Citation,
which shall be delivered by certified mail to the Owner within
the statutory period. The issuance of the Uniform Traffic
Citation shall be based on the Traffic Infraction
Enforcement Officer's approval, as provided in Section 2.4
of this Exhibit B, Scope of Work, of the Notice of Violation.

      ....

II. CUSTOMER SCOPE OF WORK

      ....

2.4 LAW ENFORCEMENT DEPARTMENT OPERATIONS

        2.4.1 Customer's Traffic Infraction Enforcement
Officer(s) shall process each potential violation in
accordance with State Law and/or Municipality Ordinances
within three (3) business days of its appearance in the Law
Enforcement Review Queue, using Axsis to determine which
violations will be Issued as Notices of Violation.

      ....

                      EXHIBIT E
               INFRACTION PROCESSING



                             -7-
                    ....

             3. ATS shall act as Customer's agent for the limited purpose
             of making an initial determination of whether the recorded
             images should be forwarded to an Authorized Employee to
             determine whether an Infraction has occurred and shall not
             forward for processing those recorded images that clearly
             fail to establish the occurrence of an Infraction.

                    ....

             7. Within five (5) days of receipt, the Customer shall cause
             the Authorized Employee to review the Infractions Data to
             determine whether a Notice of Violation shall be issued with
             respect to each potential Infraction captured within such
             Infraction Data, and transmit each such determination to
             ATS using the software or other applications or procedures
             provided by ATS on the ATS System for such purpose. ATS
             HEREBY ACKNOWLEDGES AND AGREES THAT THE
             DECISION TO ISSUE A NOTICE OF VIOLATION SHALL
             BE THE SOLE, UNILATERAL AND EXCLUSIVE DECISION
             OF THE AUTHORIZED EMPLOYEE AND SHALL BE MADE
             IN SUCH AUTHORIZED EMPLOYEE'S SOLE DISCRETION
             (A "NOTICE OF VIOLATION DECISION"), AND IN NO
             EVENT SHALL ATS HAVE THE ABILITY OR
             AUTHORIZATION TO MAKE A NOTICE OF VIOLATION
             DECISION.

(Underlined emphasis added.)

             At the hearing on Ms. Trinh's motion to dismiss, Debbie Duff, a senior

manager for operations at ATS, explained how the system works and how the parties

perform under the contract. According to Ms. Duff, ATS's equipment records two still

photographs and a video of each event. The first still photograph, the "A-shot," shows a

vehicle behind the stop line while the light is red, and the second photograph, the "B-

shot," shows the vehicle in the intersection while the light is red. The photographs also

have a data bar that includes the time of day, the location, the speed of the vehicle, and




                                           -8-
"the red time of the light."7 The video shows a twelve-second recording of the entire

event.

              Before sending any data to the City, an ATS processor reviews the

recordings using the Axsis software and ensures that the three recordings are of the

same vehicle and that the vehicle's license plate was captured. The processor cannot

alter the video, but the processor can zoom in or out of the photographs or lighten them.

The processor reviews each event "according to the City['s] rules" and "then

determine[s] . . . how [to] categorize them, to pass them to the [City] or to put them into

a – different type of categor[y] based on what the rules state for them to do."

              According to Ms. Duff, the City's business rules direct the processors

about what information the City wants and how to sort the information into queues,

including a working queue and a nonworking queue. Ms. Duff described this function as

"administrative." She stated that the processors do not make any probable cause

determination or recommendation about whether a notice of violation or a citation

should issue for an event. In addition, the processors are trained that if they are ever in

doubt about how to apply a business rule to an event, they should pass the event on for

review by the City, i.e., to put the data into the working queue. After a processor

completes his or her review and the registered owner of the vehicle is identified by the



              7
                The term "the red time of the light" is not explained in Ms. Duff's
testimony. However, ATS's website states that its system "records multiple violation
data, including . . . durations of the yellow and red lights." American Traffic Solutions,
Frequently Asked Questions, How do Road Safety Cameras Work (2016),
https://atsol.com/media-center/faqs/. In addition, the website, HowStuffWorks, explains
that red light camera systems typically record "[t]he elapsed time between when the
light turned red and the car entered the intersection." Tom Harris, How Red-Light
Cameras Work (2016), auto.howstuffworks.com/car-driving-safety/safety-regulatory-
devices/red-light-camera2.htm.
                                            -9-
Department of Motor Vehicles (the DMV), all of the raw data, including the information in

the nonworking queue, is electronically transmitted to the City for its further review.

Thus, the City has the ability to review the accuracy of the ATS processors' compliance

with its business rules.

              Each city that contracts with ATS establishes its own business rules for

ATS to follow. For example, the City's business rule 4.1 defines a red light violation as

occurring when a vehicle passes under a red light and the A-shot shows the vehicle's

tires behind the stop line when the light is red. Among other things, the City's rules

further direct processors to pass for review, or to place into the working queue, any

event in which a video clip shows that the front tires of the vehicle are on or slightly over

the stop line when the light turns red. Videos that record emergency vehicles passing

through a red light with their lights on should be rejected, meaning that they are placed

into the nonworking queue. Similarly, videos that show a flagman waving a vehicle

through a red light or a funeral procession passing through a red light should be

rejected. Processors receive one week of training followed by eight weeks of one-on-

one review of their work. Thereafter, ATS audits each processor thirty times per week

to ensure compliance with the City's business rules.

              Ms. Trinh's counsel questioned Ms. Duff about the fact that ATS's contract

with the City does not specifically incorporate the City's business rules. Ms. Duff relied

upon two provisions of the contract in asserting that the business rules were part of the

parties' contract. In the definition section of the contract, "Project Business Process

Work Flow" is defined to "mean[] initial schedules and timelines required to begin the

implementation of City's project." Then, under exhibit B to the contract setting out ATS's



                                           - 10 -
scope of work concerning implementation, the contract provides at paragraph 1.2.8 that

"Customer and ATS will complete the Project Business Rules Process Work Flow

design within thirty (30) days of the Effective Date, unless mutually agreed to otherwise

by both parties." According to Ms. Duff, these provisions made the business rules part

of the parties' contract. More important, Ms. Duff explained that the processors would

not be able to perform their function under the contract without the rules.

              Defense counsel also questioned Ms. Duff about implementing the City's

business rules and suggested that processors must exercise some discretion in

determining whether a business rule has been met. Ms. Duff repeated that if there were

any question about how a rule applied in a particular circumstance, processors are

trained, "[w]hen in doubt, send it out," meaning that the data should be placed into the

working queue for review by the City.

              Defense counsel also established that the meaning of the language in

some business rules may be subject to interpretation. For example, the City's business

rule 6.3 states that when an event involves an emergency vehicle passing through an

intersection on a red light with its lights off, the event should be passed for review. The

rule states that "Emergency Vehicles Include[]: Police, Fire & Ambulance." Counsel

asked if the rule would apply to a sheriff's vehicle even though "sheriff" did not appear

on the list. Ms. Duff replied that she did not consider the list to be exhaustive and stated

that she would include a sheriff's vehicle under the category of "Emergency Vehicles."

She also explained that processors are allowed to interpret words in the business rules

in accordance with their ordinary meaning. She was unaware of any instance in which

the City's intent under its business rules was not being carried out by ATS's processors.



                                           - 11 -
              After the City receives data from ATS, a Traffic Infraction Enforcement

Officer (TIEO) logs into the Axsis system using his or her user ID and password and

reviews the events. The TIEO's user ID and password are linked to the TIEO's name

and badge number. The TIEO can review the data in both the working queue and in the

nonworking queue. The TIEO determines whether probable cause exists to issue a

citation for any event. If the TIEO determines that probable cause exists, the TIEO

clicks an electronic accept button.

              The TIEO's acceptance causes the Axsis software to generate a notice of

violation to the registered owner, using the data obtained from the DMV. The registered

owner has several options for responding to the notice, including paying a fine or not

responding. After the requisite period has passed for the registered owner to act on the

notice, the Axsis software creates an electronic uniform traffic citation (UTC) by

populating data into a form that the City created. The software also generates an

electronic signature for the TIEO who logged into the system and made the probable

cause determination, including that TIEO's name and badge number, which is

appended to the UTC. The electronic UTC is saved to a portable document format

(PDF file) and is electronically transmitted to ATS's third-party print vendor. The print

vendor prints and mails the UTC to the address on the UTC and sends an electronic

copy to the clerk of the court. Under this procedure, no one can receive a notice of

violation or a UTC unless a TIEO first logs into the system and makes a determination

of probable cause that a violation has occurred. Stated differently, an ATS processor

cannot direct that anyone receive a notice of violation or a UTC.

          III. THE HISTORICAL AND PROCEDURAL FACTS IN THIS CASE



                                           - 12 -
               On April 17, 2014, the red light camera at the intersection of Forest Lakes

Boulevard and Tampa Road in Oldsmar recorded a vehicle registered to Ms. Trinh

passing through that intersection on a red light. It was undisputed that Ms. Trinh

received a notice of violation, after which she did not pay the statutory fine or raise a

statutory defense. On July 31, 2014, a UTC was issued to Ms. Trinh for a violation of

section 316.075(1)(c)(1) as a result of her vehicle's "failure to stop at a red traffic

signal." Deputy Jonathan Lopes signed the citation electronically with his computer-

generated signature and badge number.

               In March 2015, Ms. Trinh filed a motion to dismiss the citation. She

argued that the City had impermissibly delegated its police power by allowing ATS to

prescreen traffic infraction data before sending it to the City for review; that the City had

improperly delegated to ATS the task of transmitting a replica of the traffic citation data

to the clerk of the court; and that the county court was bound under the Fourth District's

decision in Arem to dismiss the citation.8 The county court held a hearing on the motion

on May 29, 2015.

               At the hearing, the county judge observed correctly that the Fourth

District's decision in Arem was binding authority unless the facts in the case before it

could be distinguished from the facts in Arem. See Pardo v. State, 596 So. 2d 665, 666

(Fla. 1992) ("[I]n the absence of interdistrict conflict, district court decisions bind all

Florida trial courts."). Ms. Duff, ATS's representative, testified at the hearing; she

described the functions performed by ATS under its contract with the City as stated in



               8
               The issue about whether ATS's transmission of the UTC to the clerk of
court constitutes an unauthorized delegation of police power is not before us in this
appeal.
                                             - 13 -
the preceding section of this opinion. The county court also reviewed the City's contract

with ATS, the amendment to the contract, and the BRQ, which, according to Ms. Duff,

set forth the business rules that ATS's processors were obligated to follow under its

contract with the City. After Ms. Duff testified, the parties presented their closing

arguments.

              Defense counsel argued that the contract between ATS and the City in

this case was nearly identical to the contract at issue in Arem and that under the terms

of the contract, the City had improperly delegated its police power to ATS. Counsel

argued that there was no evidence in this case that the TIEO had any involvement in

the decision to issue a notice of violation or a UTC other than clicking the accept button

on the computer. Counsel further argued that the existence of business rules were

irrelevant in determining whether the City had improperly delegated its police authority

because the business rules were not, in fact, included in the contract between ATS and

the City; the City's business rules required the exercise of discretion by ATS's

processors; and the Arem court found the rules under review in that case to be

irrelevant to its decision. Finally, counsel argued that the issue was not whether ATS's

processors had unfettered discretion under the contract with the City, but rather that the

contract permitted the processors to prescreen events to determine whether a violation

had occurred. Counsel acknowledged that the Act permits "review" of traffic infraction

data before the issuance of a UTC by a TIEO, but argued that the prescreening function

performed by ATS's processors is not authorized by the Act.

              The trial court entered an order granting Ms. Trinh's motion to dismiss and

certifying questions of great public importance. In its order, the trial court made factual



                                           - 14 -
findings about ATS's functions under its contract with the City consistent with the

testimony of ATS's representative. And although it disagreed with the Arem court's

decision, the trial court decided that it was bound by that decision to rule in Ms. Trinh's

favor. In so concluding, the trial court observed as follows:

              The evidence before the Court establishes that ATS
              performs the same procedures in this case at bar that were
              followed in Arem; an initial review of red light camera
              images, determines which images to send the TIEO,
              generates and mails the notice of violation, and generates
              and mails the UTC. This Court finds there are no
              distinguishable facts or procedures and that this Court is
              compelled to follow Arem.

                  IV. THE FOURTH DISTRICT'S DECISION IN AREM

              The historical and procedural facts in the Fourth District's decision in Arem

are similar to those in this case. As discussed later, there are some differences in the

language in the City of Hollywood's contract with ATS and that in the City's contract with

ATS in this case. Notably, it appears that the City of Hollywood entered into its contract

with ATS either before the effective date of the Act, or, it entered into a contract that

used language predating the Act.9 In addition, it is unclear whether an ATS

representative provided testimony in Arem about how the parties operated under their

contract. Further, although it appears that the Arem court was aware that processors

functioned under standards or guidelines, it is unclear to what extent the court reviewed



              9
                 The contract in Arem refers only to the requirements of the "Ordinance"
rather than the statute, and, as noted above, the Supreme Court of Florida found in
Masone v. City of Aventura, 147 So. 3d 492, 496 (Fla. 2014), that pre-Act municipal
ordinances, which "create[d] a municipal code enforcement system for the disposition of
red light violations that [was] entirely separate from the enforcement system established
under chapters 316 and 318," were not authorized under section 316.008(1)(w), Florida
Statutes (2008), and were expressly preempted by sections 316.002 and 316.007.


                                            - 15 -
any business rules between the City of Hollywood and ATS in reaching its decision.

Despite these factual and record differences, we find that the holding in Arem is not fully

distinguishable from the case before us on its facts, and we disagree with the holding in

Arem to the extent it conflicts with our decision.

              As in this case, the City of Hollywood had entered into a contract with ATS

for the provision of red light cameras and a computerized system to record images to

determine the occurrence of potential red light violations. Under the City of Hollywood's

red light camera program, a TIEO would review images forwarded by ATS. If the TIEO

clicked a digital accept button, then ATS's computer program printed and mailed a

notice of violation to the registered owner. If the registered owner failed to elect an

option to avoid issuance of a traffic citation, ATS would then generate a UTC with the

computer generated signature of the TIEO and the TIEO's badge number.

              Upon his receipt of a UTC for a red light violation detected by and issued

under the City of Hollywood's red light camera program with ATS, Eric Arem denied the

violation and requested a trial. After hearing the testimony of the TIEO who issued the

UTC, the county court found that the City of Hollywood's red light camera program did

not comply with sections 316.0083(1)(a) and 316.650(3)(c)10 because the City had

improperly delegated various tasks to ATS. Accordingly, it dismissed the citation.

Arem, 154 So. 3d at 362.



              10
                  Section 316.650(3)(c) provides that if a UTC is issued, "the traffic
infraction enforcement officer shall provide by electronic transmission a replica of the
traffic citation data to the court having jurisdiction over the alleged offense or its traffic
violations bureau within 5 days after the date of issuance of the traffic citation to the
violator." Whether section 316.650(3)(c) permits a city to delegate this task to a private
vendor is not an issue in this appeal.


                                            - 16 -
              On appeal,11 the district court held that the City of Hollywood was

              not authorized to delegate police power by entering into a
              contract that allow[ed] a private vendor to screen data and
              [to] decide whether a violation has occurred before sending
              that data to a [TIEO] to use as the basis for authorizing a
              citation. Such outsourcing to a third-party for-profit vendor of
              a city's statutorily mandated obligation to issue uniform traffic
              citations for red light camera violations is contrary to the
              plain wording of the Florida Statutes.

Id. at 361 (emphasis added).

              In reaching its conclusion, the Fourth District observed that "[i]n Florida,

only law enforcement officers and traffic enforcement officers have the legal authority to

issue citations for traffic infractions, which means only law enforcement officers and

traffic enforcement officers are entitled to determine who gets prosecuted for a red light

violation." Id. at 364. In addition, "[a]lthough the legislature in section 316.0083(1)(a)

did permit cities to delegate the review of information obtained from a traffic infraction

detector, it did not permit cities to delegate their authority to issue any resulting traffic

citations anywhere in these statutes." Id.



              11
                As in this case, the county court certified questions of great public
importance to the district court, and the district court accepted jurisdiction. The district
court only addressed two of the certified questions, which were as follows:
              1. Does Florida Statute 316.0083(1)(a) authorize a
              municipality to delegate and have a private vendor actually
              issue Florida Uniform Traffic Citations, when notices of
              violation, (also issued by the vendor), are not complied with,
              where the only involvement of the traffic infraction
              enforcement officer in the entire process is to push a button
              saying "Accept" after having viewed the image of an alleged
              violation electronically transmitted by the vendor?
                      ....
              3. And if the answer is in the negative to either question, is
              dismissal the appropriate remedy?
Id. at 360. The Arem court answered "no" to the first question and "yes" to the third
question.
                                             - 17 -
              Applying these principles to the case before it, the Fourth District noted

the county court's finding "that according to the City's standard protocol and in accord

with the terms of its contract, ATS first reviews the video-captured images, yet ATS

does not furnish them all to the City—only those it deems to be suggestive of a

violation." Id. at 364. The district court further observed that the contract between the

City of Hollywood and ATS contained the following paragraph:

              3. The Vendor [ATS] shall make the initial determination that
              the image meets the requirements of the Ordinance and this
              Agreement, and is otherwise sufficient to enable the City to
              meet its burden of Demonstrat[ing] a violation of the
              Ordinance. If the Vendor determines that the standards are
              not met, the image shall not be processed any further.

Id. at 364-65 (alterations in original). Thus, the district court found that

              the contract requires ATS to send images and information
              regarding the violation to the TIEO only if ATS determines in
              its sole discretion that certain standards have been met, and
              ATS may withhold sending information if it determines that
              those standards were not met. Only in the event that ATS
              determines that a violation has taken place is that
              information sent to the City.

Id. at 365 (footnote omitted).

              In concluding that the City of Hollywood had delegated its authority to

issue citations for red light violations, the court reasoned as follows:

                       For all practical purposes, it is the vendor that decides
              which cases the TIEO gets to review; it is the vendor who
              initially determines who is subject to prosecution for a red
              light violation; it is the vendor that obtains the information
              necessary for the completion of the citation; it is the vendor
              that creates the actual citation; it is the vendor that issues
              the citation to the registered owner of the vehicle; and, it is
              the vendor that eventually transmits the traffic citation data to
              the court. As the trial court found, the TIEO[] merely
              acquiesces in the vendor's decision to issue the citation.
              The TIEO never sees the actual citation, nor does the TIEO

                                            - 18 -
              personally sign the citation before it is issued by the vendor
              to the alleged violator. Although the City may have some
              input into who eventually is prosecuted, that decision is
              wholly dependent upon the vendor's initial determination.
              Under these circumstances, it cannot be said that this is the
              legal equivalent of a TIEO issuing the citation, especially
              when it is the third-party vendor that controls what
              information is, or is not, made available for the officer's
              consideration.

Id. at 365 (underlined emphasis added). Thus the Fourth District held that the City of

Hollywood had "improperly delegated its police powers when it contractually outsourced

its statutory obligations to a for-profit, non-governmental corporation" and that "[t]he

process set forth in the contract between the City and ATS [did] not comply with Florida

Statutes." Id. The court further held that because "the TIEO did not have authority to

issue the citation," dismissal of the citation was the proper remedy. Id.

                   V. THE THIRD DISTRICT'S DECISION IN JIMENEZ

              While this matter was pending, the Third District issued its decision in

State ex rel. City of Aventura v. Jimenez, 41 Fla. L. Weekly D1753 (Fla. 3d DCA Jul. 27,

2016), which reaches substantially the same result as the one we reach here on the

issue of the alleged unauthorized delegation of a municipality's police power to issue

citations for red light violations to a private vendor. ATS was also the private vendor

that had contracted with the municipality in Jimenez. Id. at D1753. The Jimenez court

noted that the heart of the dispute in the case before it was the "Act's express

authorization for local governments to use 'agents' to 'review' images before the 'officer'

issues a citation." Id.




                                           - 19 -
             In resolving this issue, the Jimenez court reviewed the contract12 between

the City of Aventura and ATS and the testimony of a representative from ATS, which

established that the procedures followed by ATS and the City of Aventura are nearly

identical to those followed by ATS and the City in this case. As in this case, ATS

prescreened data recorded by its equipment and sorted it into working and nonworking

queues in accordance with business rules selected and created by the City of Aventura.

In addition, the data contained in both queues was available for review by the City of

Aventura. Id. at D1754.

             Ultimately, the court held that the review completed by ATS was

authorized under the Act, stating as follows:

             [W]e hold that the review of red light camera images
             authorized by section 316.0083(1)(a) allows a municipality's
             vendor, as its agent, to review and sort images to forward to
             a police officer where, as here, (1) the vendor's decisions in
             this regard are strictly circumscribed by contract language,
             guidelines promulgated by the municipality, and actual
             practices, such that the vendor's decisions are essentially
             ministerial and non-discretionary; (2) these ministerial
             decisions are further limited by an overarching policy of
             automatically passing all close calls to the police for their
             review; (3) it is the police officer that makes the actual


             12
                In Jimenez, the court had before it a 2008 contract between the City of
Aventura and ATS that the parties had executed before the effective date of the Act.
That contract contained the same language describing ATS's authority to review
recorded data that was examined by the court in Arem. The Jimenez court compared
the language in the 2008 contract to the language in the parties' 2010 amended
contract, which is identical to the language in paragraphs 1.3.2 and 3 of the contract in
this case. The Jimenez court found that the new language in the 2010 amendment
"substantially narrow[ed] the nature and scope of the Vendor's role in the process." Id.
at D1754. In addition, the amended contract contained language, as does paragraph
seven of the contract in this case, which "expressly recognized that the Vendor had no
authority to decide that a citation would issue." Id. Further, in Jimenez, the officer who
issued the UTC to Mr. Jimenez testified and explained her thought process in reviewing
the event involving Mr. Jimenez's vehicle and in determining that probable cause
existed to issue the UTC. Id. at D1755.
                                          - 20 -
              decision whether probable cause exists and whether a
              notice and citation should issue; and (4) the officer's decision
              that probable cause exists and a citation issues consists of a
              full, professional review by an identified officer who is
              responsible for that decision and does not merely acquiesce
              in any determination made by the vendor.

Id. at D1753. In addition, the court certified the following questions of great public

importance to the Florida Supreme Court:

              1. Does the review of red light camera images authorized by
              section 316.0083(1)(a), Florida Statutes (2014), allow a
              municipality's vendor, as its agent, to sort images to forward
              to the law enforcement officer, where the controlling contract
              and City guidelines limit the Vendor to deciding whether the
              images contain certain easy-to-identify characteristics and
              where only the law enforcement officer makes the
              determinations whether probable cause exists and whether
              to issue a notice of violation and citation?

              2. Is it an illegal delegation of police power for the vendor to
              print and mail the notices and citation, through a totally
              automated process without human involvement, after the law
              enforcement officer makes the determinations that probable
              cause exists and to issue a notice of violation and citation?

              3. Does the fact that the citation data is electronically
              transmitted to the Clerk of the Court from the vendor's server
              via a totally automated process without human involvement
              violate section 316.650(3)(c), Florida Statutes (2014), when
              it is the law enforcement officer who affirmatively authorizes
              the transmission process?

Id. at D1758.13

              However, the Jimenez court split on the question of whether the Fourth

District's decision in Arem was distinguishable on its facts from the case before it.

Judge Logue and Judge Emas agreed that the Fourth District reached a correct result

"given the record as reflected in the Arem opinion." Id. at D1757. But they found Arem



              13
                   Only the first and second questions are at issue in this appeal.
                                             - 21 -
to be distinguishable based on what they described as the "the vastly different record" in

the case before the Third District. Id. On the other hand, Judge Wells would have

certified the Third District's decision in Jimenez "as being in express and direct conflict

with Arem." Id. at D1759 (Wells, J., specially concurring).

                                     VI. DISCUSSION

              The legal issues in this case, although stated somewhat differently than in

Arem, are substantially the same issues that were addressed in Arem. As in that case,

we must determine whether section 316.0083(1)(a) authorized the City to contract with

ATS to record and screen data of potential red light violations and then to process and

mail a notice of violation and UTC to violators upon authorization by a TIEO.

              On appeal, the City and the Attorney General argue that the pertinent

facts in Arem can be distinguished from the facts of this case. Similarly, the Jimenez

court found that the facts in Arem were distinguishable from the case before it because

Arem involved "a different contract, there were no standards or guidelines promulgated

by the municipality, the Vendor determined probable cause, and the City officer merely

acquiesced in the Vendor's determination." 41 Fla. L. Weekly at D1757. We read Arem

somewhat differently than the majority in Jimenez. While some of the purported factual

findings by the Arem court that were noted in Jimenez represent clear factual findings

made by the Arem court, other purported factual findings noted in Jimenez as being

factual findings of the Arem court appear to be conclusions or characterizations that

were drawn by the Arem court based upon the limited record before it.

              Although the TIEO who issued the UTC in Arem testified, we note that the

county and district courts in Arem apparently did not have the benefit of the testimony of



                                           - 22 -
a representative from ATS to explain how the City of Hollywood's red light camera

program worked. Instead, it appears that the court's conclusions about ATS's review

procedure in actual practice may have been drawn from certain language in the contract

before it. The contractual language at issue in Arem provided as follows:

             3. The Vendor [ATS] shall make the initial determination that
             the image meets the requirements of the Ordinance and this
             Agreement, and is otherwise sufficient to enable the City to
             meet its burden of Demonstrat[ing] a violation of the
             Ordinance. If the Vendor determines that the standards are
             not met, the image shall not be processed any further.
154 So. 3d at 364-65 (alterations in original). From this language, the Arem court

found:

             [T]he contract requires ATS to send images and information
             regarding the violation to the TIEO only if ATS determines in
             its sole discretion that certain standards have been met, and
             ATS may withhold sending information if it determines that
             those standards were not met. Only in the event that ATS
             determines that a violation has taken place is that
             information sent to the City.

Id. at 365 (footnote omitted). From these findings and facts about how a UTC is created

and transmitted to the vehicle owner and the clerk of the court after the TIEO accepts

an event as constituting a violation, the Arem court reasoned:

             "For all practical purposes . . . the vendor . . . decides which
             cases the TIEO gets to review[,] . . . initially determines who
             is subject to prosecution for a red light violation[,] . . . obtains
             the information necessary for the completion of the citation[,]
             . . . creates the actual citation[,] . . . issues the citation to the
             registered owner of the vehicle[,] and . . . eventually
             transmits the traffic citation data to the court.

Id. (underlined emphasis added). Thus, the Arem court concluded that the TIEO

"merely acquiesces in the vendor's decision to issue the citation." Id.




                                            - 23 -
              We find, however, that the contractual language at issue in Arem is not

entirely inconsistent with the review procedure as explained by ATS's representative in

this case nor with the existence of business rules, as "standards," which guide ATS's

processers in determining how to sort data. Further, in distinguishing the facts in Arem,

the Jimenez court found it important that "in Arem, the police officer did not conduct an

independent review of whether probable cause existed to issue a citation. Instead, [the

Jimenez court observed,] the Fourth District expressly determined, the officer 'merely

acquiesces in the vendor's decision to issue the citation.' " 41 Fla. L. Weekly at D1757

(quoting Arem, 154 So. 3d at 365). However, it is not entirely clear that the Arem court

actually found as a matter of fact that under the contract between ATS and the City of

Hollywood, the TIEO did not independently review data received from ATS to determine

probable cause. Rather the court appears to characterize the roles of the parties under

the contract "[f]or all practical purposes" based upon the fact that ATS initially reviewed

the data and screened out those events that did not meet the requirements of the

ordinance or the parties' agreement or was otherwise insufficient for the City to

demonstrate that a violation had occurred.

              One significant difference in the screening process described in Arem and

the one in the case before us appears to be that in Arem, screened events may not

have been forwarded to the City of Hollywood. Here, the recorded events are placed

into working and nonworking queues in accordance with the City's business rules and

all of the data is forwarded to the City. However, because the Arem court found that the

screening function performed by ATS constituted, "[f]or all practical purposes," a

determination of who is subject to prosecution and therefore an unauthorized delegation



                                           - 24 -
of police power, we cannot fully distinguish the holding in Arem based upon the

differences between the facts in Arem and those in this case. As the county court noted

in this case, the Arem court found that the arrangement by which a city permits ATS to

screen data of possible red light violations before the data is reviewed by a TIEO was

an unauthorized delegation of the police power. The Arem court reached the same

conclusion with regard to the arrangement with a city that allowed ATS to send out a

notice of violation and UTC upon the TIEO's acceptance of such a screened event as

constituting a violation. Even if the Arem court did not review the City of Hollywood's

business rules in reaching its decision, it was aware that ATS's processors screened the

data to determine "that certain standards [under the contract] ha[d] been met." 154 So.
3d 365. The Arem court found that this prescreening based on such standards was an

unauthorized delegation of police power.

             We simply disagree with this conclusion in Arem. We conclude that under

the arrangement between the City and ATS, the power to determine whether a red light

violation has occurred and the ultimate decision to issue a notice of violation and a UTC

remains with the City. Thus, there has been no unauthorized delegation of police

power. We explain our reasoning below.

             The interpretation of a statute is an issue of law that we review de novo.

Id. at 362 (citing Kasischke v. State, 991 So. 2d 803, 807 (Fla. 2008)).

             When construing a statute, we strive to effectuate the
             Legislature's intent. To determine that intent, we look first to
             the statute's plain language. "[W]hen the statute is clear and
             unambiguous, courts will not look behind the statute's plain
             language for legislative intent or resort to rules of statutory
             construction to ascertain intent."




                                           - 25 -
Kasischke, 991 So. 2d at 807 (citations omitted) (quoting Borden v. East–European Ins.

Co., 921 So. 2d 587, 595 (Fla. 2006)). The City's power to punish red light violations

through the use of red light cameras is limited to the authority granted under chapter

316, including that under the Act. See Masone v. City of Aventura, 147 So. 3d 492,

495-97 (Fla. 2014). Certainly, whether the City has the authority to "outsource" that

authority must "be derived from the plain wording of the statutes." Arem, 154 So. 3d at

363-64. In addition, we have no quarrel with the Arem court's conclusion that "[i]n

Florida . . . only law enforcement officers and [TIEOs] are entitled to determine who gets

prosecuted for a red light violation." Id. at 364 (citing §§ 316.0083(3), .640(5)(a)).

However, we part company with the Fourth District when it concludes that "the TIEO[]

merely acquiesces in the vendor's decision to issue the citation," and that under the

initial review of the computer images of purported violations that the processors

exercise "unfettered discretion to decide which images are sent to the TIEO[] and which

ones are not." Id. at 365.

              Undoubtedly, section 316.0083(1)(a) permits "a review of information from

a traffic infraction detector by an authorized . . . agent of . . . a municipality before

issuance of the traffic citation by the [TIEO]." And, like the Third District in Jimenez, we

conclude that the screening function performed by the ATS processors falls within the

"review" permitted by the statute. As noted in Jimenez,

              a government entity can outsource services and use private
              vendors, provided the essential decisions regarding the
              exercise of government power are retained by the
              government or controlled by that body through the
              promulgation of standards that prevent the private party from
              having unfettered discretion in the exercise of governmental
              power.



                                             - 26 -
41 Fla. L. Weekly at D1755-56, see also St. John's Cty. v. Ne. Fla. Builders Ass'n, 583
So. 2d 635, 642 (Fla. 1991) (holding that a county ordinance imposing an impact fee on

new residential construction to be used for new school facilities did not constitute an

unauthorized delegation of power from the county to the school board because "the

fundamental policy decisions [were] made by the county, and the discretion of the

school board [was] sufficiently limited"); Citizens v. Wilson, 567 So. 2d 889, 892 (Fla.

1990) (holding that the Florida Public Service Commission did not improperly delegate

to its staff "the authority to approve [a] revised supplemental service rider" when "the

staff merely carried out the ministerial task of seeing whether [the] conditions [specified

by the board] were met").

              Although ATS processors initially screen the recorded events on behalf of

the City, the screening function is circumscribed by the City's business rules. Naturally,

the business rules are designed to avoid wasting the TIEO's time in reviewing events

that cannot be prosecuted for one reason or another or that the City has determined it

does not wish to review for possible red light violations. Here, as in Jimenez, "under the

main guideline, guideline 4.1," ATS processors must "identify images in which the

vehicle's front tires are behind . . . the painted stop line." 41 Fla. L. Weekly at D1756.

We agree with the Jimenez court that "[w]hether a photograph shows that the front tires

have reached a line painted on the pavement is a purely ministerial observation," and

usually involves "a simple yes or no" answer. Id. Moreover, to the extent that the City's

business rules address when the "front tires are on or slightly over the line of

demarcation" in the A-shot, rule 4.2 requires the processor to pass the event for review

"as long as there is a video clip which shows the tires were behind the line when the



                                           - 27 -
light turned red." Thus the City's business rule 4.2 serves to reduce any discretion in

applying rule 4.1. See Jimenez, 41 Fla. L. Weekly at D1756 (noting same).

Furthermore, the processors' application of the City's business rules is made under the

principle, "[w]hen in doubt, send it out," eliminating any discretion in resolving doubt

under the rules. Accordingly, we find that the review completed by ATS processors is

largely ministerial, and thus does not constitute an exercise of unfettered discretion.

               Moreover, the placement of data about these events into a working

queue does not mean that an ATS processor has made a determination that probable

cause for issuance of a UTC exists for those events. See Jimenez, 41 Fla. L. Weekly at

D1759 (Wells, J., specially concurring) (rejecting "the notion advanced by [Arem] that by

allowing a servicing agent to forward pre-screened images to a [TIEO] that the servicing

agent '[f]or all practical purposes' determines who is subject to prosecution for a red

light violation" (alteration in original) (quoting Arem, 154 So. 3d at 365)). Rather, the

TIEOs review these events to determine whether probable cause exists that a red light

violation occurred. In addition, any videos that do not meet the business rule criteria are

placed into a nonworking queue that the TIEOs can access and review. Thus any

discretion given to the ATS processors is limited because they are not determining

whether an event constitutes a traffic violation, the events are placed into queue based

upon the criteria set by the City, and the events in both queues are reviewable by the

City. The ultimate decision to issue a notice of violation and UTC remains with the City.

              Furthermore, as the county court noted, the TIEO "do[es] not merely

'acquiesce' to the whims of the ATS processors." Rather, it is the TIEOs who determine

whether a red light violation has occurred, and the evidence reflects that the TIEOs



                                           - 28 -
determine that no probable cause exists for approximately fifty percent of the events

placed into the working queue. See Jimenez, 41 Fla. L. Weekly at D1757 (observing

that the TIEOs "do not 'merely acquiesce[] in the vendor's decision to issue a citation' . .

. . [when] only between sixty-five percent (65%) and seventy percent (70%) are

approved as a violation" (first alteration in original) (quoting Arem, 154 So. 3d at 365)).

Because the TIEO makes the determination about whether probable cause for a

violation exists and whether to issue a notice of violation, no unauthorized delegation of

police power has occurred. See State v. State Road Dep't., 173 So. 2d 693, 696 (Fla.

1965) (holding that an act creating a board of highway secondary funds trustees to

review applications by counties for the financing of road projects and to make

recommendations to the road department did not create an unlawful delegation of

power because the board acted only in an advisory capacity); Cty. Collection Servs. Inc.

v. Charnock, 789 So. 2d 1109, 1112 (Fla. 4th DCA 2001) (rejecting the argument that

the county's contract with a third party for the enforcement of lot clearing and code

enforcement liens and the assignment of such liens to a private party constituted an

improper delegation of the county's police power because the contract "retain[ed] in the

[c]ounty (1) the power to decide which liens to assign; (2) the power to decide what

collection techniques are permissible and to prohibit the use of any technique it finds

objectionable; (3) the power to take back any assigned debt or lien; and (4) the power to

terminate the contract for any or no reason").

              As noted by Judge Wells in her specially concurring opinion in Jimenez:

              [A]t most the servicing agent has been accorded only the
              ministerial authority to screen and cull those images which,
              pursuant to a rigid set of guidelines, clearly show no possible
              violation of the traffic laws; it is the traffic infraction officer

                                            - 29 -
              alone who determines from the population of possible
              violators, those who will be subject to prosecution. This . . .
              is neither a violation of the law nor a matter about which
              those cited for a violation have authority to complain. Put
              another way, the real issue here is that some individuals who
              may have violated traffic regulations may be screened out of
              the process because the images of their vehicles were not
              sent to a traffic infraction enforcement officer to determine if
              a violation has occurred. This argument is no different than
              that made by an individual issued a speeding ticket who
              complains that other speeders also were not ticketed. In
              short, the fact that [ATS] determines certain images will not
              be forwarded—i.e., that some drivers will not be ticketed—
              because images taken of their vehicles show that they have
              not exceeded set guidelines, does not amount to
              determining whether those drivers who potentially exceed
              those guidelines have violated the law. That determination,
              as the record before us confirms, is left solely to [TIEOs].

41 Fla. L. Weekly at D1759.

              We also approve the county court's ruling that the acts of printing and

mailing the notice of violation and the UTC are merely ministerial acts accomplished by

the Axsis software. As noted in Jimenez, if the argument that the preparation of and the

mailing of the notices and UTCs through ATS's software constitutes their legal

"issuance" within the meaning of the statute, then the individual TIEOs would be

required "to affix the stamps, seal the envelopes, and drop the items in the mailbox." Id.

at D1757. This is an unreasonable proposition.

              ATS cannot accomplish the tasks of preparing and mailing the notices and

the UTCs unless a TIEO logs into the ATS system "with his personal log in and badge

number, reviews the video, finds probable cause, and authorizes ATS to prepare the

notice of violation by clicking 'accept.' " The electronic preparation of the notice and the

UTC that follows if the vehicle's registered owner does not reply to the notice do not

constitute the power to decide whether those documents should issue. Rather, those

                                           - 30 -
tasks are merely part of the ministerial process of implementing the TIEO's decision to

issue them. Accordingly, the completion of the tasks of preparing and mailing the notice

and the UTC upon authorization by the TIEO does not constitute the unauthorized

delegation of police power. Cf. Gard v. State, 521 So. 2d 369, 370 (Fla. 2d DCA 1988)

(rejecting the defendant's argument "that the trial court could not delegate to the

prosecutor the task of writing the sentencing order pursuant to findings specifically

made by the trial court."); Reid v. State, 673 So. 2d 972, 973 (Fla. 1st DCA 1996)

(holding that a trial court fulfilled its duties to pronounce sentence and to specify

reasons for departure and did not improperly delegate its authority by directing "the

prosecutor to perform the clerical task of preparing a written order consonant with the

court's decision").

                                    VII. CONCLUSION

              Based upon the foregoing discussion, we answer the first certified

question in the affirmative and the second certified question in the negative.

Accordingly, we reverse the order dismissing Ms. Trinh's red light camera citation and

remand for further proceedings. We also disagree with the Fourth District's decision in

Arem to the extent it conflicts with our decision, and we certify conflict with Arem.

              Reversed and remanded; conflict certified.



CASANUEVA and CRENSHAW, JJ., concur.




                                            - 31 -